EXHIBIT 12 CHURCH & DWIGHT CO., INC. AND SUBSIDIARIES Exhibit 12 - Ratio of Earning to Fixed Charges (Dollars in millions) Years ended December 31 Interest expense and amortization of debt expense and premium $ Capitalized interest Interest in rent expense Total fixed charges $ Income before Income Taxes $ Plus: Fixed Charges Amortization of capitalized interest Distributed income from equity investment Less: Capitalized interest ) Equity in (earnings) losses of affiliates ) Earnings as adjusted $ Ratio of earnings to fixed charges
